Exhibit 10.1

 

EXECUTION COPY

 

 

U.S. $3,715,000,000

 

FIVE YEAR
CREDIT AGREEMENT

 

Dated as of June 9, 2014

 

among

 

PEPSICO, INC.,
as Borrower,

 

THE LENDERS NAMED HEREIN,

 

CITIBANK, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Syndication Agent,

 

CITIGROUP GLOBAL MARKETS, INC.,
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.01

Certain Defined Terms

1

Section 1.02

Computation of Time Periods

10

Section 1.03

Accounting Terms

10

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

10

Section 2.01

The Revolving Credit Advances

10

Section 2.02

Making the Revolving Credit Advances

10

Section 2.03

[Reserved]

12

Section 2.04

Fees

12

Section 2.05

Termination, Reduction or Increase of Commitments

12

Section 2.06

Repayment of Revolving Credit Advances; Extension of Termination Date

14

Section 2.07

Interest on Revolving Credit Advances

15

Section 2.08

Interest Rate Determination

16

Section 2.09

Optional Conversion or Continuation of Revolving Credit Advances

17

Section 2.10

Optional Prepayments of Revolving Credit Advances

17

Section 2.11

Increased Costs

17

Section 2.12

Illegality

18

Section 2.13

Payments and Computations; Evidence of Advances

19

Section 2.14

Taxes

20

Section 2.15

Sharing of Payments, Etc.

22

Section 2.16

Use of Proceeds

23

Section 2.17

Borrowings by Borrowing Subsidiaries

23

Section 2.18

License Agreement and CDS Data

24

Section 2.19

Defaulting Lenders

25

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

26

Section 3.01

Conditions Precedent to Effectiveness

26

Section 3.02

Conditions Precedent to Each Revolving Credit Borrowing

27

Section 3.03

Determinations Under Section 3.01

28

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

28

Section 4.01

Representations and Warranties of the Company

28

 

 

 

ARTICLE V COVENANTS OF THE COMPANY

29

Section 5.01

Affirmative Covenants

29

Section 5.02

Negative Covenants

31

 

 

 

ARTICLE VI EVENTS OF DEFAULT

32

Section 6.01

Events of Default

32

 

 

 

ARTICLE VII THE AGENT

34

Section 7.01

Appointment and Authority

34

 

i

--------------------------------------------------------------------------------


 

Section 7.02

Rights as a Lender

34

Section 7.03

Exculpatory Provisions

34

Section 7.04

Reliance by Agent

35

Section 7.05

Indemnification

35

Section 7.06

Delegation of Duties

36

Section 7.07

Resignation of Agent

36

Section 7.08

Non-Reliance on Agent and Other Lenders

37

Section 7.09

Syndication Agent and Lead Arrangers

37

 

 

 

ARTICLE VIII MISCELLANEOUS

37

Section 8.01

Amendments, Etc.

37

Section 8.02

Notices, Etc.

37

Section 8.03

No Waiver; Remedies

38

Section 8.04

Costs and Expenses

38

Section 8.05

Right of Set-off

39

Section 8.06

Binding Effect

40

Section 8.07

Assignments and Participations

40

Section 8.08

Confidentiality

43

Section 8.09

Governing Law

44

Section 8.10

Execution in Counterparts

44

Section 8.11

Jurisdiction, Etc.

44

Section 8.12

WAIVER OF JURY TRIAL

45

Section 8.13

USA PATRIOT Act Notice

45

Section 8.14

No Fiduciary Duties

45

 

 

 

ARTICLE IX GUARANTEE

46

Section 9.01

Guarantee

46

Section 9.02

Obligations Unconditional

46

Section 9.03

Reinstatement

46

Section 9.04

Subrogation

47

Section 9.05

Remedies

47

Section 9.06

Continuing Guarantee

47

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

Agent’s Address

 

 

Exhibits

 

 

 

Exhibit A

Form of Revolving Credit Note

Exhibit B

Form of Notice of Revolving Credit Borrowing

Exhibit C

Form of Assignment and Assumption

Exhibit D

Form of Designation Letter

Exhibit E

Form of Termination Letter

 

iii

--------------------------------------------------------------------------------


 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of June 9, 2014

 

PEPSICO, INC., a North Carolina corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and Citibank, N.A., as administrative
agent (in such capacity, the “Agent”) for the Lenders (as hereinafter defined),
agree, as of June 9, 2014, as follows:

 

PRELIMINARY STATEMENT

 

The Company has requested that the Lenders agree to extend credit to it and the
Borrowing Subsidiaries from time to time in an aggregate principal amount of up
to $3,715,000,000 for general corporate purposes of the Company and its
Subsidiaries, including but not limited to working capital, capital investments
and acquisitions.  The Lenders have indicated their willingness to agree to
extend credit to the Company and the Borrowing Subsidiaries from time to time in
such amount on the terms and conditions set forth in this Agreement.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                            Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means a Revolving Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent’s Account” means such account as the Agent shall designate from time to
time in a notice to the Company and the Lenders.

 

“Agent’s Address” means the address or addresses on Schedule I attached hereto.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act, as amended.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)                           the rate of interest in effect for such day as
publicly announced from time to time by Citibank, N.A. in the United States as
its “base rate”, and notified to the Company at its request (it being understood
and agreed that such base rate is a rate set by Citibank, N.A. based on various
factors and is used as a reference point for pricing some loans);

 

(b)                           the Federal Funds Rate plus 0.50%; and

 

(c)                            the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%.

 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a).

 

“Borrower” means the Company (both as a Borrower and as a guarantor under
Article IX of Advances made to the Borrowing Subsidiaries) and each Borrowing
Subsidiary.

 

“Borrowing” means a Revolving Credit Borrowing.

 

“Borrowing Subsidiary” means any Subsidiary of the Company, as to which a
Designation Letter has been delivered to the Agent and as to which a Termination
Letter has not been delivered to the Agent in accordance with Section 2.17.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of the Agent’s Address or in New York, New York and if such
day relates to a Eurodollar Rate Advance, it shall also mean a day on which
dealings are carried on by and between banks in the London interbank eurodollar
market.

 

“Commitment” means, with respect to any Lender, such Lender’s obligations to
make Revolving Credit Advances.  Such Lender’s Commitment shall be the amount
set forth opposite such Lender’s name on Schedule I to the Letter Agreement or,
if such Lender has entered into any Assignment and Assumption, set forth for
such Lender in the Register maintained by the Agent pursuant to Section 8.07(c),
as such amount may be reduced pursuant to Section 2.05(a) or increased pursuant
to Section 2.05(c).

 

“Confidential Information” means information that the Company furnishes to the
Agent or any Lender, but does not include any such information (x) that is or
becomes generally available to the public other than by the Agent or any Lender
in violation of this Agreement or (y) that is or becomes rightfully available to
the Agent or such Lender from a source other than the Company which the Agent or
such Lender had no reason to believe had any confidentiality or fiduciary
obligation to the Company with respect to such information.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Restricted Subsidiaries (less applicable depreciation, amortization, and other
valuation reserves), less all current

 

2

--------------------------------------------------------------------------------


 

liabilities (excluding intercompany liabilities) and all intangible assets of
the Company and its Restricted Subsidiaries, all as set forth on the most recent
consolidated balance sheet of the Company and its Restricted Subsidiaries,
prepared in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

 

“Credit Default Swap Spread” means, for any Interest Period, the rate per annum
equal to the credit default swap mid-rate spread of the Company interpolated
from the date of determination to the latest Termination Date then in effect
(or, if the period from such date of determination to the latest Termination
Date then in effect is less than one year, then the one-year credit default swap
mid-rate spread of the Company), as provided to the Agent by Markit on the
second Business Day prior to the first day of such Interest Period; provided
that the Credit Default Swap Spread shall in no event be less than 0.10% or
greater than 0.75% and provided, further, that the Credit Default Swap Spread
shall be deemed to be 0.75% from and after the Termination Date.  If for any
reason Markit does not timely provide the applicable information for any
Interest Period, the Company and the Lenders shall negotiate in good faith for a
period of up to 30 days after the Credit Default Swap Spread becomes unavailable
(such 30-day period, the “Negotiation Period”) to agree on an alternative method
for establishing the Credit Default Swap Spread.  The Credit Default Swap Spread
during the Negotiation Period shall be the spread most recently provided to the
Agent by Markit.  If no such alternative method is agreed upon during the
Negotiation Period, the Credit Default Swap Spread at any date of determination
subsequent to the end of the Negotiation Period shall be 0.75%.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) for purposes only of Article VI, all obligations of such Person
as lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses
(a) through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund

 

3

--------------------------------------------------------------------------------


 

all or any portion of its Advances within two Business Days of the date such
Advances were required to be funded hereunder unless such Lender notifies the
Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Company or the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Company, to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Agent and the Company), (d) has defaulted on
its funding obligations under other loan agreements or credit agreements
generally, or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any the Bankruptcy Code of the
United States of America, or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief law of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) upon delivery of written notice of such
determination to the Company and each Lender.

 

“Default Rate” means (a) with respect to a Base Rate Advance and any other
amount owing hereunder (other than a Eurodollar Rate Advance), the Base Rate
plus two percent (2%) per annum and (b) with respect to all Eurodollar Rate
Advances, the rate otherwise applicable to such Eurodollar Rate Advance plus two
percent (2%) per annum.

 

“Designation Letter” has the meaning specified in Section 2.17(a).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify in writing to the Company and the Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $15,000,000,000 and a combined
capital and surplus of at least $1,000,000,000; (iv) a savings and loan

 

4

--------------------------------------------------------------------------------


 

association or savings bank organized under the laws of the United States, or
any State thereof, and having total assets in excess of $15,000,000,000 and a
combined capital and surplus of at least $1,000,000,000; (v) a commercial bank
organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$15,000,000,000 and a combined capital and surplus of at least $1,000,000,000,
so long as such bank is acting through a branch or agency located in the United
States or in the country in which it is organized or another country that is
described in this clause (v); (vi) the central bank of any country that is a
member of the Organization for Economic Cooperation and Development; provided,
however, that each Person described in clauses (ii) through (vi) shall have a
short term public debt rating of not less than A-1 by Standard & Poor’s Ratings
Group or P-1 by Moody’s Investors Service, Inc. and shall be approved by the
Company, such approval not to be unreasonably withheld or delayed; and (vii) any
other Person approved by the Company, such approval not to be unreasonably
withheld or delayed; provided, however, that neither the Company nor an
Affiliate of the Company shall qualify as an Eligible Assignee.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to the environment, health, safety
or Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify in
writing to the Company and the Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance constituting part of the same Revolving Credit Borrowing, an interest
rate per annum as calculated by ICE Benchmark Administration (or the successor
thereto if ICE Benchmark Administration is no longer making such a rate
available) and appearing on a nationally recognized service selected by the
Agent such as Reuters (the “Service”) (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) as of 11:00 A.M. (London time) on the date two Business Days
prior to the first day of such Interest Period as the rate for Dollar deposits
having a term comparable to such Interest Period, or in the event such offered
rate is not available from such Service, the average (rounded to the nearer
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance constituting part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period.  If the Eurodollar Rate does not appear
on the selected Service (or any successor page), the Eurodollar Rate for any
Interest Period for each Eurodollar Rate Advance constituting part of the same
Revolving Credit Borrowing shall be determined by the Agent on the basis of
applicable rates furnished to and received by the Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.

 

5

--------------------------------------------------------------------------------


 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(b).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” means (i) taxes imposed on, or measured by, the recipient’s net
income (however measured), including branch profits taxes and franchise taxes
imposed in lieu of net income taxes, (ii) non-U.S. withholding taxes imposed
solely as a result of activities or place of incorporation or formation of the
applicable Lender or the Agent in such non-U.S. jurisdiction and (iii) taxes
imposed on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA.

 

“Existing Credit Agreements” means (a) the Five-Year Credit Agreement dated as
of June 10, 2013 (as amended, supplemented or otherwise modified from time to
time) among the Company, the banks, financial institutions and other
institutional lenders party thereto and Citibank, N.A., as administrative agent
for the Lenders and such other lenders and (b) the 364-Day Credit Agreement
dated as of June 10, 2013 (as amended, supplemented or otherwise modified from
time to time) among the Company, the banks, financial institutions and other
institutional lenders party thereto and Citibank, N.A., as administrative agent
for the Lenders and such other lenders.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Guaranteed Obligations” has the meaning specified in Section 9.01.

 

“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic”, or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or judicial or agency interpretation, policy or
guideline.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Interest Period” means, for each Eurodollar Rate Advance constituting part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Company pursuant to the provisions below and, thereafter, each

 

6

--------------------------------------------------------------------------------


 

subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the Company
pursuant to the provisions below.  The duration of each such Interest Period
shall be one, two, three, six, or (subject to availability, as determined by the
Lenders) twelve months, as the Company may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

 

(i)                                     the Company may not select any Interest
Period that ends after the Termination Date;

 

(ii)                                  Interest Periods commencing on the same
date for Eurodollar Rate Advances constituting part of the same Revolving Credit
Borrowing shall be of the same duration;

 

(iii)                               whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(iv)                              whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Lead Arrangers” means each of Citigroup Global Markets, Inc., J.P. Morgan
Securities LLC  and Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as a joint lead arranger and a joint bookrunner.

 

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Sections 2.05(c), 2.06(b) or 8.07.

 

“Letter Agreement” means that certain side letter dated the Effective Date among
the parties to this Agreement.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.

 

“Markit” means Markit Group, Ltd. or any successor thereto.

 

“Material Adverse Change” means any material adverse change in the financial
condition, operations or properties of the Company and its Subsidiaries taken as
a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition,

 

7

--------------------------------------------------------------------------------


 

operations or properties of the Company and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or any Lender under this Agreement or
any Note or (c) the ability of the Company to perform its obligations under this
Agreement or any Note.

 

“Material Subsidiary” means each Subsidiary of the Company that is a
“significant subsidiary” as defined in Regulation S-X of the Securities Act of
1933.

 

“New Lender” means, for purposes of Section 2.05(c), an Eligible Assignee (which
may be a Lender) selected by the Company with (in the case of a New Lender that
is not already a Lender) prior consultation with the Agent.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Credit Note.

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“OFAC”  means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Principal Property” means any single manufacturing or processing plant, office
building, warehouse or portion thereof owned or leased by the Company or a
Restricted Subsidiary other than a plant, office building, warehouse or portion
thereof which, in the reasonable opinion of the Company’s Board of Directors, is
not of material importance to the business conducted by the Company and its
Restricted Subsidiaries as an entirety.

 

“Reference Bank Rate” has the meaning specified in Section 8.08.

 

“Reference Banks” means Citibank, N.A., JPMorgan Chase Bank, N.A. and any other
Lender approved by the Company and the Agent that agrees to serve as a Reference
Lender (and, in each case, any successors thereof).

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means at any time (i) Lenders having more than 50% of the
aggregate amount of the Commitments, and (ii) if the Commitments of the Lenders
have been terminated, Lenders owed more than 50% of the then aggregate unpaid
principal amount of the Borrowings.  The unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

8

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means at any time any Subsidiary of the Company except a
Subsidiary which is at the time an Unrestricted Subsidiary.

 

“Revolving Credit Advance” means an advance by a Lender to a Borrower as part of
a Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurodollar
Rate Advance (each of which shall be a “Type” of Revolving Credit Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A hereto, evidencing
the aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender.

 

“Sanctioned Country” means a country that is subject to comprehensive
territorial sanctions administered by OFAC (currently Cuba, Iran, North Korea,
Sudan and Syria).

 

“SDN List” means the Specially Designated Nationals and Blocked Persons list
maintained by OFAC.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Voting Stock of such corporation or limited
liability company (irrespective of whether at the time capital stock or
membership interests of any other class or classes of such corporation or
limited liability company shall or might have voting power upon the occurrence
of any contingency), (b) the interest in the capital or profits of such
partnership or joint venture or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries.

 

“Syndication Agent” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A., in its capacity as a syndication agent.

 

“Termination Date” means June 9, 2019 or, if earlier, the date of termination in
whole of the Commitments pursuant to Section 2.05(a) or 6.01 or, in the case of
any Lender whose Commitment is extended pursuant to Section 2.06(b), the date to
which such Commitment is extended; provided in each case that if any such date
is not a Business Day, the relevant Termination Date of such Lender shall be the
immediately preceding Business Day.

 

“Termination Letter” has the meaning specified in Section 2.17(b).

 

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

 

“United States Person” has the meaning specified in Section 7701 of the Internal
Revenue Code.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (not at the time
designated a Restricted Subsidiary) (i) the major part of whose business
consists of finance, banking, credit, leasing, insurance, financial services, or
other similar operations, or any continuation thereof, (ii) substantially all
the assets of which consist of the capital stock of one or more such
Subsidiaries or (iii) designated as such by the Company’s Board of Directors.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other

 

9

--------------------------------------------------------------------------------


 

Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

Section 1.02                            Computation of Time Periods.

 

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

 

Section 1.03                            Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(e) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01                            The Revolving Credit Advances.

 

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Credit Advances to the Company and any Borrowing Subsidiary
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount not to exceed at any time
outstanding such Lender’s Commitment.  Each Revolving Credit Borrowing shall be
in an aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and shall consist of Revolving Credit Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender’s Commitment, each Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.

 

Section 2.02                            Making the Revolving Credit Advances.

 

(a)                                 Each Revolving Credit Borrowing shall be
made on notice, given not later than 11:00 A.M. (New York City time) on (x) the
third Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of Eurodollar Rate
Advances, or (y) the date of the proposed Revolving Credit Borrowing in the case
of a Revolving Credit Borrowing consisting of Base Rate Advances, by the Company
(on its own behalf and on behalf of any Borrowing Subsidiary) to the Agent,
which shall give to each Lender prompt notice thereof by telecopier.  Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telecopier, confirmed promptly in writing, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Revolving Credit Borrowing, (ii) Type of Advances constituting
such Revolving Credit Borrowing, (iii) aggregate amount of such Revolving Credit
Borrowing, (iv) in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Revolving Credit
Advance and (v) name of the relevant Borrower (which shall be the Company or a
Borrowing Subsidiary).  Each Lender shall, before 12:00 noon (New York City
time) on the date of such Revolving Credit Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Revolving Credit
Borrowing.  After the Agent’s receipt of such

 

10

--------------------------------------------------------------------------------


 

funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such same day funds available to the relevant
Borrower at such Borrower’s account at the Agent’s address referred to in
Section 8.02.

 

(b)                                 Anything in subsection (a) above to the
contrary notwithstanding, (i) the Company may not select Eurodollar Rate
Advances for any Revolving Credit Borrowing if the aggregate amount of such
Revolving Credit Borrowing is less than $25,000,000 or if the obligation of the
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than twelve separate Revolving Credit Borrowings.

 

(c)                                  Each Notice of Revolving Credit Borrowing
shall be irrevocable and binding on the relevant Borrower.  In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Company shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

 

(d)                                 Unless the Agent shall have received notice
from a Lender prior to the time of any Revolving Credit Borrowing that such
Lender will not make available to the Agent such Lender’s ratable portion of
such Revolving Credit Borrowing, the Agent may assume that such Lender has made
such portion available to the Agent on the date of such Revolving Credit
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the relevant Borrower
on such date a corresponding amount.  If and to the extent that such Lender
shall not have so made such ratable portion available to the Agent, such Lender
and such Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Agent, at (i) in the case of a Borrower, the interest rate
applicable at the time to Revolving Credit Advances constituting such Revolving
Credit Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. 
If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Revolving Credit Advance as part of
such Revolving Credit Borrowing for purposes of this Agreement and shall be made
available in same day funds to the relevant Borrower’s account at the Agent’s
address referred to in Section 8.02.

 

(e)                                  The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Revolving Credit
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on the date of such Revolving
Credit Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

11

--------------------------------------------------------------------------------


 

Section 2.03                            [Reserved].

 

Section 2.04                            Fees.

 

(a)                                 Commitment Fee.  The Company agrees to pay
to the Agent for the account of each Lender a commitment fee on the aggregate
amount of such Lender’s unused portion of the Commitment from the Effective Date
in the case of each Initial Lender and from the effective date specified in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date (on a daily basis) at a rate per
annum equal to 0.060%, payable in arrears quarterly on the last day of each
June, September, December and March, commencing September 30, 2014, and on the
Termination Date.

 

(b)                                 Agent’s Fees.  The Company shall pay to the
Agent for its own account such fees as may from time to time be agreed between
the Company and the Agent.

 

Section 2.05                            Termination, Reduction or Increase of
Commitments.

 

(a)                                 The Company shall have the right, upon at
least three Business Days’ notice to the Agent, to terminate in whole or reduce
ratably in part the unused portions of the respective Commitments of the
Lenders; provided that each partial reduction shall be in the aggregate amount
of $25,000,000 or an integral multiple of $1,000,000 in excess thereof and
provided further that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount that is less than the aggregate principal
amount of the Advances then outstanding.

 

(b)                                 If any Lender (i) shall make a demand under
Section 2.11 or 2.14 or (ii) is a Defaulting Lender or Non-Consenting Lender,
the Company shall have the right, upon at least three Business Days’ notice, to
terminate in full the Commitment of such Lender or to demand that such Lender
assign to one or more Persons all of its rights and obligations under this
Agreement in accordance with Section 8.07.  If the Company shall elect to
terminate in full the Commitment of any Lender pursuant to this Section 2.05(b),
the Company shall pay to such Lender, on the effective date of such Lender’s
Commitment termination, an amount equal to the aggregate outstanding principal
amount of the Advances owing to such Lender, together with accrued interest
thereon to the date of payment of such principal amount and all other amounts
payable to such Lender under this Agreement, whereupon such Lender shall cease
to be a party hereto.

 

(c)                                  (i)  From time to time (but not more than
three times in any period of 365 days), the Company may propose to increase the
aggregate amount of the Commitments by an aggregate amount of $25,000,000 or an
integral multiple of $1,000,000 in excess thereof (a “Proposed Aggregate
Commitment Increase”) in the manner set forth below, provided that:

 

(1)                                       no Default shall have occurred and be
continuing either as of the applicable Increase Notice Date (as hereinafter
defined) or as of the related Increase Date (as hereinafter defined); and

 

(2)                                       after giving effect to any such
increase, the aggregate amount of the Commitments shall not exceed
$4,500,000,000.

 

(ii)                                  From time to time (but not more than three
times in any period of 365 days), the Company may request an increase in the
aggregate amount of the Commitments by delivering to the Agent a notice (an
“Increase Notice”; the date of

 

12

--------------------------------------------------------------------------------


 

delivery thereof to the Agent being the “Increase Notice Date”) specifying
(1) the Proposed Aggregate Commitment Increase, (2) the proposed date (the
“Increase Date”) on which the Commitments would be so increased (which Increase
Date may not be fewer than 30 days after the Increase Notice Date) and (3) the
New Lenders, if any, to whom the Company desires to offer the opportunity to
commit to all or a portion of the Proposed Aggregate Commitment Increase.  The
Agent shall in turn promptly notify each Lender of the Company’s request by
sending each Lender a copy of such notice.

 

(iii)                               Not later than the date five days after the
Increase Notice Date, the Agent shall notify each New Lender, if any, identified
in the related Increase Notice of the opportunity to commit to all or any
portion of the Proposed Aggregate Commitment Increase.  Each such New Lender may
irrevocably commit to all or a portion of the Proposed Aggregate Commitment
Increase (such New Lender’s “Proposed New Commitment”) by notifying the Agent
(which shall give prompt notice thereof to the Company) before 11:00 A.M. (New
York City time) on the date that is 10 days after the Increase Notice Date;
provided that:

 

(1)                                       the Proposed New Commitment of each
New Lender shall be in an amount not less than $25,000,000; and

 

(2)                                       each New Lender that submits a
Proposed New Commitment shall enter into an agreement in form and substance
satisfactory to the Company and the Agent pursuant to which such New Lender
shall undertake a Commitment (and, if any such New Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date), and shall pay to the Agent a processing and recordation fee of
$3,500.

 

(iv)                              If, and only if, the aggregate Proposed New
Commitments of all of the New Lenders shall be less than the Proposed Aggregate
Commitment Increase, then (unless the Company otherwise requests) the Agent
shall, on or prior to the date that is 15 days after the Increase Notice Date,
notify each Lender of the opportunity to so commit to all or any portion of the
Proposed Aggregate Commitment Increase not committed to by New Lenders pursuant
to Section 2.05(c)(iii).  Each Lender may, if, in its sole discretion, it elects
to do so, irrevocably offer to commit to all or a portion of such remainder
(such Lender’s “Proposed Increased Commitment”) by notifying the Agent (which
shall give prompt notice thereof to the Company) not later than 11:00 A.M. (New
York City time) on the date five days before the Increase Date.

 

(v)                                 (1) If the aggregate amount of Proposed New
Commitments and Proposed Increased Commitments (such aggregate amount, the
“Total Committed Increase”) equals or exceeds $25,000,000, then, subject to the
conditions set forth in Section 2.05(c)(i):

 

(A)                               effective on and as of the Increase Date, the
aggregate amount of the Commitments shall be increased by the Total Committed
Increase (provided that the aggregate amount of the Commitments shall in no
event be increased pursuant to this Section 2.05(c) to more than $4,500,000,000)
and shall be allocated among the New Lenders and the Lenders as provided in
Section 2.05(c)(vi); and

 

(B)                               on the Increase Date, if any Revolving Credit
Advances

 

13

--------------------------------------------------------------------------------


 

are then outstanding, the Company shall borrow Revolving Credit Advances from
all or certain of the Lenders and/or (subject to compliance by the Company with
Section 8.04(c)) prepay Revolving Credit Advances of all or certain of the
Lenders such that, after giving effect thereto, the Revolving Credit Advances
(including, without limitation, the Types and Interest Periods thereof) shall be
held by the Lenders (including for such purposes New Lenders) ratably in
accordance with their respective Commitments.

 

(2)                                 If the Total Committed Increase is less than
$25,000,000, then the aggregate amount of the Commitments shall not be changed
pursuant to this Section 2.05(c).

 

(vi)                              The Total Committed Increase shall be
allocated among New Lenders having Proposed New Commitments and Lenders having
Proposed Increased Commitments, if any, as follows:

 

(1)                                 If the Total Committed Increase shall be at
least $25,000,000 and less than or equal to the Proposed Aggregate Commitment
Increase, then (x) the initial Commitment of each New Lender shall be such New
Lender’s Proposed New Commitment and (y) the Commitment of each Lender shall be
increased by such Lender’s Proposed Increased Commitment, if any.

 

(2)                                 If the Total Committed Increase shall be
greater than the Proposed Aggregate Commitment Increase, then the Total
Committed Increase shall be allocated:

 

(x)                                 first to New Lenders (to the extent of their
respective Proposed New Commitments) in such a manner as the Company shall
agree; and

 

(y)                                 then to Lenders on a pro rata basis based on
the ratio of each Lender’s Proposed Increased Commitment (if any) to the
aggregate amount of the Proposed Increased Commitments of all of the Lenders.

 

(vii)                           No increase in the Commitments contemplated
hereby shall become effective until the Agent shall have received (x) Revolving
Credit Notes payable to each New Lender and each other Lender whose Commitment
is being increased to the extent such New Lender or Lender has requested such a
Revolving Credit Note pursuant to Section 2.13(e), and (y) evidence satisfactory
to the Agent (including an update of the opinion of counsel provided pursuant to
Section 3.01(g)(iv)) that such increases in the Commitments, and borrowings
thereunder, have been duly authorized by all necessary corporate and other
action on the part of the Company.

 

Section 2.06                            Repayment of Revolving Credit Advances;
Extension of Termination Date.

 

(a)                                 Each Borrower shall repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Revolving Credit Advances made to such Borrower then
outstanding, and all accrued but unpaid interest in connection therewith and all
fees and all other amounts due hereunder.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Company may, by written notice to the
Agent (which shall promptly notify the Lenders) not more than 60 nor less than
30 days prior to each anniversary of the date hereof (such anniversary date
following such notice, the “Extension Date”), request that the Termination Date
then in effect (the “Existing Termination Date”) be extended for a period of one
year.  Such request shall be irrevocable and binding upon the Company.  The
Agent shall promptly notify each Lender of such request.  If a Lender agrees,
acting in its sole discretion, to so extend its Commitment (an “Extending
Lender”), it will notify the Agent, in writing, of its decision to do so not
more than 30 nor less than 20 days before the Extension Date; it being
understood that failure to give such notice shall be deemed a decision not to
extend.  If any Lender fails to accept the Company’s request for extension of
the Termination Date (a “Declining Lender”), the Company shall have the right,
prior to the Extension Date, to require any Declining Lender to assign in full
its rights and obligations under this Agreement to an Eligible Assignee
(including any Extending Lender) designated by the Company that agrees to accept
all of such rights and obligations and agrees to such extension (a “Replacement
Lender”), provided that (i) such assignment is otherwise in compliance with
Section 8.07, (ii) such Declining Lender receives payment in full of the
principal amount of all Advances owing to such Declining Lender, together with
accrued interest thereon to the date of such payment of principal and all other
amounts payable to such Declining Lender under this Agreement and (iii) any such
assignment shall be effective on the Extension Date.  If (A) there are no
Declining Lenders or all of the Declining Lenders are replaced by Replacement
Lenders as set forth above and (B) no Default shall have occurred and be
continuing immediately prior to the Extension Date, the Termination Date shall
be extended by one year (except that, if the date on which the Termination Date
is to be extended is not a Business Day, such Termination Date as so extended
shall be the next preceding Business Day), and the Agent shall promptly notify
the Company of such extension.  If there are any Declining Lenders that are not
replaced in accordance with the terms above, the Company may (1) withdraw its
request for an extension and the Existing Termination Date will remain in effect
or (2) provided that no Default shall have occurred and be continuing
immediately prior to the Extension Date, on the Extension Date pay any such
Declining Lenders in full for all principal, interest and other amounts owing to
such Declining Lender under this Agreement, reduce the aggregate Commitments of
the Lenders by the amount of the Commitment of such Declining Lenders, and
extend the Termination Date for one year at the reduced aggregate Commitment
amount.

 

Section 2.07                            Interest on Revolving Credit Advances.

 

Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance made to such Borrower owing to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(a)                                 Base Rate Advances.  During such periods as
such Revolving Credit Advance is a Base Rate Advance, a rate per annum equal at
all times to the Base Rate in effect from time to time, payable in arrears
quarterly on the last Business Day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

 

(b)                                 Eurodollar Rate Advances.  During such
periods as such Revolving Credit Advance is a Eurodollar Rate Advance, a rate
per annum equal at all times during each Interest Period for such Revolving
Credit Advance to the sum of (x) the Eurodollar Rate for such Interest Period
for such Revolving Credit Advance plus (y) the Credit Default Swap Spread
applicable to such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest

 

15

--------------------------------------------------------------------------------


 

Period every three months from the first day of such Interest Period and on the
date such Eurodollar Rate Advance shall be Converted or paid in full.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuance of an Event of Default pursuant to Section 6.01(a), the
principal of and, to the extent permitted by law, interest on the Advances and
any other amounts owing hereunder or under the other Loan Documents (including
without limitation fees and expenses) shall bear interest, payable on demand, at
the Default Rate.

 

Section 2.08                            Interest Rate Determination.

 

(a)                                 If the Eurodollar Rate does not appear on
the selected Service, each Reference Bank agrees to furnish to the Agent timely
information for the purpose of determining each Eurodollar Rate.  If the
Eurodollar Rate does not appear on the selected Service, and if any one or more
of the Reference Banks shall not furnish such timely information to the Agent
for the purpose of determining any such interest rate, the Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.  The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07 (it being understood that the Agent shall not be required to
disclose to any party hereto (other than the Company) any information regarding
any Reference Bank or any Reference Bank Rate (as defined below), including,
without limitation, whether a Reference Bank has provided a rate or the rate
provided by any individual Reference Bank).

 

(b)                                 If, due to a major disruption in the
interbank funding market with respect to any Eurodollar Rate Advances, the
Required Lenders notify the Agent that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Company and the Lenders that
the circumstances causing such suspension no longer exist.

 

(c)                                  If the Company shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Agent will forthwith so notify the Company and the Lenders and
the Company will be deemed to have selected an Interest Period of one month.

 

(d)                                 On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances constituting any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000, such
Advances shall automatically Convert into Base Rate Advances.

 

(e)                                  If an Event of Default has occurred and is
continuing and the Agent, at the request of the Required Lenders, so notifies
the Company, then, so long as an Event of Default is continuing, (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

(f)                                   If the Eurodollar Rate does not appear on
the selected Service and fewer than two Reference Banks furnish timely
information to the Agent for determining the Eurodollar Rate for

 

16

--------------------------------------------------------------------------------


 

any Eurodollar Rate Advances,

 

(i)                                     the Agent shall forthwith notify the
Company and the Lenders that the interest rate cannot be determined for such
Eurodollar Rate Advances,

 

(ii)                                  each such Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance (or if such Advance is then a Base Rate Advance, will continue as a
Base Rate Advance), and

 

(iii)                               the obligation of the Lenders to make, or to
Convert Revolving Credit Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

 

Section 2.09                            Optional Conversion or Continuation of
Revolving Credit Advances.

 

The Company may on any Business Day, upon notice given to the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion or continuation, and subject to the provisions of
Sections 2.08 and 2.12, Convert all or any part of the Revolving Credit Advances
of one Type constituting the same Borrowing into Revolving Credit Advances of
the other Type or continue all or any part of the Advance of one Type
constituting the same Borrowing or Advances of the same Type; provided, however,
that any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurodollar Rate
Advances, any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.02(b).  Each such notice of a Conversion or continuation shall, within
the restrictions specified above, specify (i) the date of such Conversion or
continuation, (ii) the Revolving Credit Advances to be Converted or continued,
and (iii) if such Conversion is into Eurodollar Rate Advances, the duration of
the initial Interest Period for each such Advance.  Each notice of Conversion or
continuation shall be irrevocable and binding on the Company.

 

Section 2.10                            Optional Prepayments of Revolving Credit
Advances.

 

The Company may, upon at least one Business Day’s notice, in the case of Base
Rate Advances, and three Business Days’ notice, in the case of Eurodollar Rate
Advances, to the Agent stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the Company shall, prepay the
outstanding principal amount of the Revolving Credit Advances constituting part
of the same Revolving Credit Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (x) each partial prepayment shall be in an
aggregate principal amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) in the event of any such prepayment of a Eurodollar
Rate Advance, the Company shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).

 

Section 2.11                            Increased Costs.

 

(a)                                 If, due to either (i) the introduction of or
any change in any law or regulation or in the interpretation or administration
of any law or regulation by any governmental authority charged with the
interpretation or administration thereof or (ii) the compliance with any
guideline or request from any central bank or other governmental authority that
would be complied with generally by similarly situated banks acting reasonably
(whether or not having the force of law

 

17

--------------------------------------------------------------------------------


 

and for the avoidance of doubt, including any changes resulting from requests,
rules, guidelines or directives concerning capital adequacy or liquidity issued
after the date hereof in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or promulgated after the date hereof by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III), there shall be any increase in
the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (except any reserve requirement contemplated by
Section 2.11(b) other than as set forth below) by an amount deemed by such
Lender to be material, then the Company shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost.  A certificate as to the amount of such increased cost,
submitted to the Company and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

 

(b)                                 If, due to either (i) the introduction of or
any change in or interpretation of any law or regulation or (ii) compliance with
any guideline or request from any central bank or other governmental or
regulatory authority which becomes effective after the date hereof (for the
avoidance of doubt, including any changes resulting from requests, rules,
guidelines or directives concerning capital adequacy or liquidity issued after
the date hereof in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or promulgated after the date hereof by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, there shall be any increase in
the amount of capital or liquidity required or expected to be maintained by any
Lender or any corporation controlling such Lender and that the amount of such
capital or liquidity is increased by or based upon the existence of such
Lender’s Advances or commitment to lend and other commitments of this type by an
amount deemed by such Lender to be material, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Company shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s Advances or commitment to lend hereunder.  A
certificate as to such amounts submitted to the Company and the Agent by such
Lender shall be conclusive and binding for all purposes as to the calculations
therein, absent manifest error.  Such certificate shall be in reasonable detail
and shall certify that the claim for additional amounts referred to therein is
generally consistent with such Lender’s treatment of similarly situated
customers of such Lender whose transactions with such Lender are similarly
affected by the change in circumstances giving rise to such payment, but such
Lender shall not be required to disclose any confidential or proprietary
information therein.

 

Section 2.12                            Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent (and provide to the Company an opinion of counsel to the
effect) that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance made by such Lender will
automatically, upon such demand, Convert into a Base Rate Advance or an Advance
that bears interest at the rate set forth in Section 2.07(a), as the case may
be, and (ii) the obligation of such Lender to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until such
Lender shall

 

18

--------------------------------------------------------------------------------


 

notify the Company and the Agent that the circumstances causing such suspension
no longer exist.

 

Section 2.13                            Payments and Computations; Evidence of
Advances.

 

(a)                                 The Borrowers shall make each payment
hereunder and under the Notes not later than 11:00 A.M. (New York City time) on
the day when due in U.S. dollars to the Agent at the Agent’s Account in same day
funds without deduction, off-set or counterclaim except as provided in
Section 2.14.  The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest, commitment fees ratably
(other than amounts payable pursuant to Section 2.02(c), 2.05(b), 2.06(b), 2.11,
2.14 or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date specified in such Assignment and Assumption,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)                                 All computations of interest based on the
Base Rate (determined pursuant to clause (a) of the definition thereof) and of
commitment fees shall be made by the Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurodollar Rate or the Federal Funds Rate shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable.  Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(c)                                  Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest or
fees, as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

(d)                                 Unless the Agent shall have received notice
from the Company prior to the date on which any payment is due to the Lenders
hereunder that a Borrower will not make such payment in full, the Agent may
assume that such Borrower has made such payment in full to the Agent on such
date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent such Borrower shall not have so made such
payment in full to the Agent, each Lender shall repay to the Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Agent, at the Federal Funds Rate.

 

(e)                                  The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Agent in the ordinary course of business. The accounts or records maintained
by the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Advances made by the Lenders to a Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or

 

19

--------------------------------------------------------------------------------


 

otherwise affect the obligation of a Borrower hereunder to pay any amount owing
with respect to the Advances. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the Agent
in respect of such matters, the accounts and records of the Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Agent, each Borrower shall execute and deliver to such Lender (through the
Agent) a Revolving Credit Note which shall evidence such Lender’s Advances in
addition to such accounts or records. Each Lender may attach schedules to its
Note or Notes and endorse thereon the date, Type (if applicable), amount and
maturity of its Advances and payments with respect thereto.

 

Section 2.14                            Taxes.

 

(a)                                 Each Lender is exempt from any withholding
tax imposed under the laws of the United States in respect of any fees, interest
or other payments to which it is entitled pursuant to this Agreement or the
Notes (the “Income”) because (i) the Lender is a United States Person; (ii) the
Income is effectively connected with the conduct of a trade or business within
the United States within the meaning of Section 871 of the Internal Revenue
Code; or (iii) the Income is eligible for an exemption by reason of a tax
treaty.  The Agent is exempt from any withholding tax imposed under the laws of
the United States in respect of the Income because the Agent is a United States
Person.

 

(b)                                 Each Lender that is a United States Person
shall, on or prior to the date it becomes a party hereto and from time to time
thereafter if requested in writing by the Company or the Agent, provide the
Agent and the relevant Borrower with a properly completed and duly executed
Internal Revenue Service Form W-9, or any successor or other form provided by
the Internal Revenue Service.  Each Lender that is not a United States Person
(each, a “Foreign Lender”) shall, on or prior to the date it becomes a party
hereto and from time to time thereafter if requested in writing by the Company
or the Agent, provide the Agent and the relevant Borrower with a properly
completed and duly executed Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI or W-8IMY (accompanied by Internal Revenue Service Forms W W-8BEN,
W-8BEN-E, W-8ECI, W-9 or other certification documents from each beneficial
owner, as appropriate), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Foreign Lender
is exempt from or entitled to a reduced rate of United States withholding tax on
any Income that is the subject of such forms.  If the relevant Borrower
determines, based on the form provided by a Foreign Lender (or the failure to
provide such a form) at the time such Foreign Lender first becomes a party to
this Agreement that a United States withholding tax rate in excess of zero
applies to payments made by such Borrower to the Foreign Lender under this
Agreement, such Borrower shall be permitted to deduct amounts from payments to
such Foreign Lender to the extent required to pay withholding tax at such rate,
and such amounts shall be considered excluded from Taxes as defined in
Section 2.14(c); provided, however, that, if on the date of the Assignment and
Assumption pursuant to which a Foreign Lender becomes a Foreign Lender, pursuant
to the Assignment and Assumption provisions of Article VIII, the Foreign Lender
assignor was entitled to payments under Section 2.14(c) in respect of United
States withholding tax paid at such date, then, to such extent, the term Taxes
shall include (in addition to Taxes that are imposed pursuant to a Change in Law
(defined below) after the date of Assignment and Assumption) United States
withholding tax, if any, applicable with respect to the Foreign Lender assignee
on such date.  For the avoidance of doubt, the obligations of any Borrower under
Section 2.14 of this Agreement shall not be increased as the result of any
assignment pursuant to Article VIII of this Agreement with respect to United
States withholding tax; provided, however, that the foregoing shall not limit
the obligation of any Borrower in respect of Taxes imposed as the result of any
Change in Law after the date of the relevant Assignment and Assumption.

 

(c)                                  Except as set forth in Section 2.14(b) or
as required by applicable law, any and all payments by any Borrower hereunder or
under the Notes shall be made free and clear of and without

 

20

--------------------------------------------------------------------------------


 

deduction for any withholding taxes imposed on a Lender (such withholding taxes
being hereinafter referred to as “Taxes”, which, for the avoidance of doubt,
shall exclude any Excluded Taxes).  If any Borrower is required to deduct any
Taxes from or in respect of any Income, then:  (i) the sum payable to such
Lender shall be increased as may be necessary so that after making all required
deductions for such Taxes (including deductions applicable to additional sums
payable under this Section 2.14) such Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions and (iii) such Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.  Within 30 days after the date of any payment of Taxes by
the Company pursuant to clause (iii) of the preceding sentence, the Company
shall furnish to the Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof. 
Notwithstanding the foregoing, each Borrower shall be entitled to pay any Taxes
in any lawful manner so as to reduce any deductions and such Lender shall to the
extent it is reasonably able provide any documentation or file any forms as may
be required by the Internal Revenue Service or any other governmental agency. 
In addition, if any Lender or the Agent (in lieu of such Lender), as the case
may be, is required to pay directly any Taxes because a Borrower cannot or does
not legally or timely do so, the Company shall indemnify such Lender or Agent
for payment of such Taxes, without duplication of, or increase in, the amount in
respect of Taxes otherwise due to the Lender.

 

(d)                                 Notwithstanding the foregoing, the sum
payable to a Lender shall not be increased, and no indemnification payments
shall be made, pursuant to Section 2.14(c) with respect to any United States
federal withholding taxes the Borrower is required to deduct from or in respect
of any Income, except to the extent that (i) the Borrower is required to deduct
such taxes as a result of the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any United States law or any tax treaty
(or in the application or official interpretation of any law or any tax treaty)
that occurs after the date a Lender first becomes a party to this Agreement (a
“Change in Law”) or (ii) such taxes are “Taxes” solely as a result of the
application of the proviso to the penultimate sentence of Section 2.14(b).

 

(e)                                  In addition, the Company agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies (excluding any income or franchise taxes,
business taxes or capital taxes of any nature) that arise from the execution or
delivery, or otherwise with respect to, this Agreement or the Notes (hereinafter
referred to as “Other Taxes”).  If a Lender is required to pay directly Other
Taxes because a Borrower cannot or does not legally or timely do so, the Company
shall indemnify such Lender for such payment of Other Taxes.  Notwithstanding
anything to the contrary in this Section 2.14, each Lender shall upon the
written request of and at the expense of the Company use reasonable efforts to
change the jurisdiction of its Applicable Lending Office if the making of such
change would avoid the need for, or reduce the amount of, any such Other Taxes
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, cause imposition on such Lender of any material legal or regulatory
burdens.

 

(f)                                   To the extent any Lender is entitled to
any exemption or reduction of foreign withholding taxes, each Lender shall
cooperate with each Borrower by providing to the extent reasonably within its
means any forms requested by such Borrower substantiating such reduction or
exemption from such foreign withholding taxes required by any governmental
agency.

 

(g)                                  For any period with respect to which a
Lender has failed to comply with the requirements of subsection (b) or
(f) relating to certain forms intended to reduce withholding taxes (other than
if such failure is due to a Change in Law that makes compliance with subsection
(b) or (f) unduly burdensome in the reasonable judgment of such Lender), such
Lender shall not be entitled to indemnification under this Section 2.14.

 

21

--------------------------------------------------------------------------------


 

(h)                                 Upon a Change in Law or the imposition of
any Taxes, a Lender shall, upon the written request of and at the expense of the
Company, use reasonable efforts to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such Taxes that may thereafter accrue and would not,
in the reasonable judgment of such Lender, cause the imposition on such Lender
of any material legal or regulatory burdens.

 

(i)                                     Any request by any Lender for payment of
any amount under this Section 2.14 shall be accompanied by a certification that
such Lender’s claim for said amount is generally consistent with such Lender’s
treatment of similarly situated customers of such Lender whose transactions with
such Lender are similarly affected by the change in circumstances giving rise to
such payment, but such Lender shall not be required to disclose any confidential
or proprietary information therein.

 

(j)                                    If any Lender shall become aware,
including by means of a request by the Borrower, that it is entitled to receive
a refund (including, for all purposes of this subsection (j), any refund in the
form of a credit from the jurisdiction imposing such Taxes or Other Taxes) in
respect of Taxes or Other Taxes as to which it has been indemnified by a
Borrower pursuant to this Section 2.14, or with respect to which a Borrower has
paid additional amounts pursuant to this Section 2.14, it shall promptly notify
such Borrower of the availability of such refund and shall, within 30 days after
receipt of a request by the Borrower (whether as a result of notification that
it has made to a Borrower or otherwise) to seek such refund, make a claim for
such refund at such Borrower’s expense.  No Lender shall seek a refund without
such approval by a Borrower.  If a Lender receives a refund in respect of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower pursuant
to this Section 2.14, or with respect to which a Borrower has paid additional
amounts pursuant to this Section 2.14, it shall promptly notify such Borrower of
such refund and shall within 30 days from the date of receipt of such refund pay
over the amount of such refund to such Borrower to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section 2.14 with respect to the Taxes or Other Taxes giving rise to such refund
plus any interest paid or credited with respect to such refund, net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from one to another currency incurred by the Agent of such Lender; 
provided that the Borrower, upon the request of the Agent or such Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed with respect to such Taxes or Other Taxes by the relevant
governmental agency) to the Agent or such Lender in the event the Agent or such
Lender is required to repay such refund to such governmental agency.  This
subsection shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it reasonably deems confidential) to the Borrower or any other Person.

 

(k)                                 Notwithstanding anything to the contrary in
this Agreement, the provisions of this Section 2.14 shall be the only provisions
requiring the Company or any of its Subsidiaries to bear the cost of (or arising
from) any taxes otherwise borne by any Lender.  For purposes of the preceding
sentence, “taxes” includes any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including, but not limited to, withholding on
amounts paid to or by the Company or its Subsidiaries), together with any
interest, penalty, addition to tax or additional amount imposed with respect
thereto.

 

Section 2.15                            Sharing of Payments, Etc.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Revolving
Credit Advances owing to it (other than pursuant to Section 2.05(b), 2.06(b),
2.11, 2.14 or 8.04(c)) in excess of its ratable share thereof, such Lender shall
forthwith purchase from the other Lenders such participations in the Revolving
Credit Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess

 

22

--------------------------------------------------------------------------------


 

payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.

 

Section 2.16                            Use of Proceeds.

 

The proceeds of the Advances shall be available (and the Company agrees that
such proceeds shall be used) for general corporate purposes of the Company and
its Subsidiaries, including but not limited to working capital, capital
investments and acquisitions.  No Borrower shall knowingly use the proceeds of
any Advance to fund any activities or business (a) of or with any individual or
entity that is included on the SDN List or (b) in, or with the government of,
any Sanctioned Country, except in the case of (a) or (b) to the extent licensed
by OFAC or otherwise permissible under U.S. law.

 

Section 2.17                            Borrowings by Borrowing Subsidiaries.

 

(a)                                 The Company may, at any time or from time to
time upon not less than 10 Business Days’ notice in the case of any Subsidiary
so designated after the Effective Date, designate one or more Subsidiaries as
Borrowers hereunder by furnishing to the Agent a letter (a “Designation Letter”)
in duplicate, in substantially the form of Exhibit D, duly completed and
executed by the Company and such Subsidiary.  The Agent shall promptly notify
each Lender of the Company’s notice of such pending designation by the Company
and the identity of the Subsidiary.  Following the giving of any notice pursuant
to this Section 2.17(a), if the designation of such Subsidiary obligates the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Agent or any Lender in order for the Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.  Upon any such designation of a Subsidiary, such Subsidiary
shall be a Borrowing Subsidiary and a Borrower entitled to borrow Revolving
Credit Advances on and subject to the terms and conditions of this Agreement.

 

If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate or a branch of such Lender to act as the
Lender in respect of such Borrowing Subsidiary.

 

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Borrowing Subsidiary, and in
any event no later than five Business Days after the delivery of such notice, if
such Borrowing Subsidiary is organized under the laws of a jurisdiction other
than of the United States or a political subdivision thereof, any Lender that
may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Borrowing Subsidiary directly or through an
Affiliate or a branch of such Lender as provided in the immediately preceding
paragraph (a “Protesting Lender”) shall so

 

23

--------------------------------------------------------------------------------


 

notify the Company and the Agent in writing.  With respect to each Protesting
Lender, the Company shall, effective on or before the date that such Borrowing
Subsidiary shall have the right to borrow hereunder, either (A) notify the Agent
and such Protesting Lender that the Commitments of such Protesting Lender shall
be terminated; provided that such Protesting Lender shall have received payment
of an amount equal to the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee Lender (to the extent of such outstanding principal and
accrued interest and fees) or the Company or the relevant Borrowing Subsidiary
(in the case of all other amounts), or (B) cancel its request to designate such
Subsidiary as a “Borrowing Subsidiary” hereunder.

 

(b)                                 If all principal of and interest on all
Advances made to any Borrowing Subsidiary have been paid in full, the Company
may terminate the status of such Borrowing Subsidiary as a Borrower hereunder by
furnishing to the Agent a letter (a “Termination Letter”) in substantially the
form of Exhibit E, duly completed and executed by the Company.  Any Termination
Letter furnished hereunder shall be effective upon receipt by the Agent, which
shall promptly notify the Lenders, whereupon the Lenders shall, upon payment in
full of all amounts owing by such Borrower hereunder, promptly deliver to the
Company (through the Agent) the Notes, if any, of such former Borrower. 
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Borrower shall not terminate (i) any obligation of such Borrower that
remains unpaid at the time of such delivery (including without limitation any
obligation arising thereafter in respect of such Borrower under Section 2.11 or
2.14) or (ii) the obligations of the Company under Article IX with respect to
any such unpaid obligations; provided that if the status of such Borrowing
Subsidiary has been terminated as aforesaid because the Company has sold or
transferred its interest in such Subsidiary, and the Company so certifies to the
Agent at the time of the delivery of such Termination Letter, and subject to
payment of said principal and interest, (A) such Subsidiary shall automatically,
upon the effectiveness of the delivery of such Termination Letter and
certification, cease to have any obligation under this Agreement or the Notes
and (B) the Company shall automatically be deemed to have unconditionally
assumed, as primary obligor, and hereby agrees to pay and perform, all of such
obligations.

 

Section 2.18                            License Agreement and CDS Data.

 

(a)                                 The Agent hereby notifies the Company and
the Lenders that it has entered into a licensing agreement (the “Licensing
Agreement”) with Markit, pursuant to which Markit will provide to the Agent for
each Business Day a composite end of day credit default swap spread for the one
(1) year credit default swap spread of the Company (the “CDS Data”) that the
Agent will use to determine the Credit Default Swap Spread.  The Agent hereby
further notifies the Company and the Lenders that, pursuant to the Licensing
Agreement, (i) the CDS Data will be provided by Markit on an “as is” basis,
without express or implied warranty as to accuracy, completeness, title,
merchantability or fitness for a particular purpose, (ii) Markit has no
liability to the Agent for any inaccuracies, errors or omissions in the CDS
Data, except in the event of its gross negligence, fraud or willful misconduct,
(iii) the CDS Data, as provided by Markit, constitutes confidential information
(and each Lender agrees to treat such information in confidence to the same
extent and in the same manner as such Lender is required to hold Confidential
Information pursuant to Section 8.08 hereof), (iv) the CDS Data, as provided by
Markit, may be used by the Agent, the Company and the Lenders solely for the
purposes of this Agreement and (v) Markit and the Agent, except in each case in
the event of its gross negligence, fraud or willful misconduct, shall have no
liability whatsoever to either the Company or any Lender or any client of a
Lender, whether in contract, in tort, under a warranty, under statute or
otherwise, in respect of any loss or damage suffered by the Company, such Lender
or client as a result of or in connection with any opinions, recommendations,
forecasts, judgments or any other

 

24

--------------------------------------------------------------------------------


 

conclusions, or any course of action determined, by such Lender or any client of
such Lender based on the CDS Data.  Each of the Company and the Lenders (other
than BNPP, in its capacity as the Agent, which is a party thereto) agrees that
it shall not be a third party beneficiary of the Licensing Agreement and shall
have no rights or obligations thereunder.

 

(b)                                 The CDS Data shall be made available to the
Company pursuant to procedures agreed upon by the Company and the Agent.  The
Company agrees that it will use reasonable efforts (e.g., procedures
substantially comparable to those applied by the Company in respect of
non-public information as to the business of the Company) to keep confidential
the CDS Data and the related materials provided by Markit pursuant to the
Licensing Agreement to the extent that the same is not and does not become
publicly available.

 

(c)                                  It is understood and agreed that in the
event of a breach of confidentiality, damages may not be an adequate remedy and
that the Licensing Agreement provides that Markit shall be entitled to
injunctive relief to restrain any such breach, threatened or actual.

 

(d)                                 The Company acknowledges that each of the
Agent and the Lenders from time to time may conduct business with and may be a
shareholder of Markit and that each of the Agent and the Lenders may have from
time to time the right to appoint one or more directors to the board of
directors of Markit.

 

Section 2.19                            Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Agent hereunder
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, as the
Company may request (so long as no Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Company, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Advances under this
Agreement; fourth, so long as no Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Advances were made at a
time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Advances of all Non-

 

25

--------------------------------------------------------------------------------


 

Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Advances owed to, such Defaulting Lender until such time as all Advances are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.19 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)                               Commitment Fees. No Defaulting Lender shall
be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(b)                                 Defaulting Lender Cure.  If the Company and
the Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be held pro rata by
the Lenders in accordance with the Commitments, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

Section 3.01                            Conditions Precedent to Effectiveness.

 

This Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:

 

(a)                                 As of the Effective Date, there shall have
occurred no Material Adverse Change since December 28, 2013 that has not been
publicly disclosed.

 

(b)                                 As of the Effective Date, there shall exist
no action, suit, investigation, litigation or proceeding affecting the Company
or any of its Subsidiaries pending or, to the knowledge of the Company,
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect that has not been publicly
disclosed prior to the date hereof or (ii) could reasonably be likely to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

 

(c)                                  As of the Effective Date, all governmental
and third party consents and approvals necessary in connection with the
transactions contemplated hereby, if any, shall have been obtained (without the
imposition of any conditions that are not acceptable to the Lenders) and shall
remain in effect.

 

(d)                                 As of the Effective Date, the Company shall
have paid all reasonable accrued

 

26

--------------------------------------------------------------------------------


 

fees and expenses of the Agent, the Syndication Agents, the Lead Arrangers and
the Lenders (including the reasonable accrued and invoiced fees and expenses of
one counsel to the Agent).

 

(e)                                  On the Effective Date, the following
statements shall be true and the Agent shall have received for the account of
each Lender a certificate signed by a duly authorized officer of the Company,
dated the Effective Date, stating that:

 

(i)                                     The representations and warranties
contained in Section 4.01 are correct on and as of the Effective Date, and

 

(ii)                                  No event has occurred and is continuing
that constitutes a Default.

 

(f)                                   The Agent shall have received on or before
the Effective Date the following, each dated such date, in form and substance
satisfactory to the Agent:

 

(i)                                     To the extent requested by a Lender at
least three Business Days prior to the Effective Date, Revolving Credit Notes
payable to the order of each Lender.

 

(ii)                                  Certified copies of the resolutions of the
Board of Directors of the Company approving this Agreement and the Notes, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Notes, including,
without limitation, copies of the articles of incorporation and bylaws of the
Company.

 

(iii)                               A certificate of the Secretary or an
Assistant Secretary of the Company certifying the names and true signatures of
the officers of the Company authorized to sign this Agreement and the Notes and
the other documents to be delivered hereunder.

 

(iv)                              Favorable opinions of one or more counsel to
the Company, in form and substance reasonably satisfactory to the Agent and the
Lenders.

 

(v)                                 An executed copy of this Agreement from each
party hereto.

 

(g)                                  The Agent shall have received evidence of
(i) the termination of the commitments to make extensions of credit to the
Company and the Borrowing Subsidiaries by the lenders party to each of the
Existing Credit Agreements and (ii) payment in full of all amounts owing under
each of the Existing Credit Agreements.  Each of the Lenders that is a party to
any of the Existing Credit Agreements hereby waives the requirement of prior
notice of termination of the commitments under each Existing Credit Agreement.

 

Section 3.02                            Conditions Precedent to Each Revolving
Credit Borrowing.

 

The obligation of each Lender to make a Revolving Credit Advance on the occasion
of each Revolving Credit Borrowing shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing:

 

(a)                                 the following statements shall be true (and
each of the giving of the applicable Notice of Revolving Credit Borrowing and
the acceptance by any Borrower of the proceeds of such Revolving Credit
Borrowing shall constitute a representation and warranty by the Company and such
Borrower that on the date of such Borrowing such statements are true):

 

27

--------------------------------------------------------------------------------


 

(i)                                     The representations and warranties
contained in Section 4.01 (except the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f) thereof (other than
clause (ii) thereof)) are correct on and as of the date of such Revolving Credit
Borrowing, before and after giving effect to such Revolving Credit Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and

 

(ii)                                  No event has occurred and is continuing,
or would result from such Revolving Credit Borrowing or from the application of
the proceeds therefrom, that constitutes a Default; and

 

(b)                                 the Agent shall have received the Notice of
Revolving Credit Borrowing and, in the case of the first Borrowing by a
Borrowing Subsidiary, the Agent shall have received such Revolving Credit Notes
as have been requested pursuant to Section 2.13(e), corporate documents,
resolutions and legal opinions relating to such Borrowing Subsidiary as the
Agent may reasonably require.

 

Section 3.03                            Determinations Under Section 3.01.

 

For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received written notice from such
Lender prior to the proposed Effective Date, as notified by the Company to the
Lenders, specifying its objection thereto.  The Agent shall promptly notify the
Lenders and the Company of the occurrence of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01                            Representations and Warranties of the
Company.

 

The Company represents and warrants as follows:

 

(a)                                 The Company is a corporation duly organized
and validly existing under the laws of the State of North Carolina.

 

(b)                                 The execution, delivery and performance by
the Company of this Agreement and the Notes, if any, and the consummation of the
transactions contemplated hereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Company’s articles of incorporation or by-laws or (ii) in any
material respect, any law or any material contractual restriction binding on or
affecting the Company.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required, other than those that have
been obtained prior to the date hereof and remain in effect, for the due
execution, delivery and performance by the Company of this Agreement or the
Notes.

 

(d)                                 This Agreement has been, and each of the
Notes when delivered hereunder will have been, duly executed and delivered by
the Company.  This Agreement is, and each of the Notes when delivered hereunder
will be, the legal, valid and binding obligation of the Company

 

28

--------------------------------------------------------------------------------


 

enforceable against the Company in accordance with their respective terms.

 

(e)                                  The Consolidated balance sheet of the
Company and its Subsidiaries as at December 28, 2013, and the related
Consolidated statements of income and cash flows and common shareholders’ equity
of the Company and its Subsidiaries for the fiscal year then ended, accompanied
by an opinion of KPMG LLP, independent registered public accounting firm,
present fairly, in all material respects, the Consolidated financial condition
of the Company and its Subsidiaries as at such date and the Consolidated results
of the operations of the Company and its Subsidiaries for the year ended on such
date, all in accordance with United States generally accepted accounting
principles consistently applied.  Since December 28, 2013, there has been no
Material Adverse Change that has not been publicly disclosed prior to the date
hereof.

 

(f)                                   There is no pending or, to the Company’s
knowledge, threatened, action, suit, investigation, litigation or proceeding
affecting the Company before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect that has not
been publicly disclosed prior to the date hereof or (ii) would reasonably be
likely to affect the legality, validity or enforceability of this Agreement or
any Note or the consummation of the transactions contemplated hereby.

 

(g)                                  The Company is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Advance will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of the margin rules.

 

(h)                                 Neither the Company nor any of its Borrowing
Subsidiaries is or is required to be registered as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

(i)                                     No Borrower is included on the SDN List
or is located or organized in a Sanctioned Country.

 

ARTICLE V

 

COVENANTS OF THE COMPANY

 

Section 5.01                            Affirmative Covenants.

 

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA, Environmental Laws and
Anti-Corruption Laws, except where failure so to comply would not, and would not
be reasonably likely to, have a Material Adverse Effect, and maintain in effect
and enforce policies and procedures reasonably designed to ensure compliance
with such laws, rules regulations and orders in all material respects.

 

(b)                                 Payment of Taxes, Etc.  Except where failure
to do so would not, and would not be reasonably likely to, have a Material
Adverse Effect, pay and discharge, and cause each of its

 

29

--------------------------------------------------------------------------------


 

Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property.  Notwithstanding the preceding sentence,
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors and such contested
payment would be reasonably likely to have a Material Adverse Effect.

 

(c)                                  Preservation of Corporate Existence, Etc. 
(i) Preserve and maintain its corporate existence; provided, however, that the
Company may consummate any merger or consolidation permitted under
Section 5.02(b); and (ii) preserve and maintain, and cause each of its Material
Subsidiaries to preserve and maintain, its rights (charter and statutory) and
franchises; provided, however, that neither the Company nor any of its Material
Subsidiaries shall be required to preserve any right or franchise if the Board
of Directors of the Company or such Material Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company or such Material Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to the Company, such
Material Subsidiary or the Lenders.

 

(d)                                 Reporting Requirements.  Furnish to the
Agent:

 

(i)                                     as soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year of the Company, the Consolidated balance sheet of the Company and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Company and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by the chief financial
officer of the Company as having been prepared in accordance with GAAP, it being
agreed that delivery of the Company’s Quarterly Report on Form 10-Q will satisfy
this requirement;

 

(ii)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of the Company, a copy of the
annual audit report for such year for the Company and its Consolidated
Subsidiaries, containing the Consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Company and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion by KPMG LLP or other independent public
accountants, it being agreed that delivery of the Company’s Annual Report on
Form 10-K will satisfy this requirement;

 

(iii)                               as soon as possible and in any event within
five days after the occurrence of each Default continuing on the date of such
statement, a statement of the chief financial officer of the Company setting
forth details of such Default and the action that the Company has taken and
proposes to take with respect thereto; and

 

(iv)                              promptly after the sending or filing thereof
copies of all annual reports and proxy solicitations that the Company sends to
any of its security holders, and copies of all reports on Form 8-K that the
Company or any Subsidiary files with the Securities and Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

Reports and financial statements required to be delivered by the Company
pursuant to this subsection (d) shall be deemed to have been delivered on the
date on which the Company posts such reports, or reports containing such
financial statements, on its website on the Internet at www.pepsico.com, at
www.sec.gov or at such other website identified by the Company in a notice to
the Agent and that is accessible by the Lenders without charge.

 

Section 5.02                            Negative Covenants.

 

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will not:

 

(a)                                 Secured Debt.  Create or suffer to exist, or
permit any of its Restricted Subsidiaries to create or suffer to exist, any Debt
secured by a Lien on (i) any Principal Property, (ii) any shares of stock of a
Restricted Subsidiary or (iii) any Debt of any Restricted Subsidiary unless the
Company or such Restricted Subsidiary secures or causes such Restricted
Subsidiary to secure the Advances and all other amounts payable under this
Agreement and the Notes equally and ratably with such secured Debt, so long as
such secured Debt shall be so secured, unless after giving effect thereto the
aggregate amount of all such Debt so secured does not exceed 15% of Consolidated
Net Tangible Assets at such time, provided that the foregoing restriction does
not apply to Debt secured by:

 

(i)                                     Liens existing prior to the date hereof;

 

(ii)                                  Liens on property of, or on shares of
stock of or Debt of, any corporation existing at the time such corporation
becomes a Restricted Subsidiary;

 

(iii)                               Liens in favor of the Company or any
Restricted Subsidiary;

 

(iv)                              Liens in favor of any governmental bodies to
secure progress or advance payments;

 

(v)                                 Liens on property, shares of stock or Debt
existing at the time of acquisition thereof (including acquisition through
merger or consolidation) or to secure the payment of all or any part of the
purchase price thereof or construction thereon or to secure any Debt incurred
prior to, at the time of, or within 120 days after the later of the acquisition,
the completion of construction, or the commencement of full operation of such
property or within 120 days after the acquisition of such shares or Debt for the
purpose of financing all or any part of the purchase price thereof or
construction thereon; and

 

(vi)                              any extension, renewal or refunding referred
to in the foregoing clauses (i) to (v), inclusive.

 

Notwithstanding the foregoing, neither the Company nor any Restricted Subsidiary
shall be required to secure the Advances or any other amount payable under this
Agreement with more than 65% of the capital stock (as measured by vote or value)
of, or any of the assets of, any “controlled foreign corporation,” within the
meaning of Section 957(a) of the Code unless other Debt of the Company or any
Restricted Subsidiary is so secured.

 

(b)                                 Mergers, Etc.  Consolidate or merge with or
into any other corporation, or convey or transfer all or substantially all of
its properties and assets to, any Person unless:

 

31

--------------------------------------------------------------------------------


 

(i)                                     either (A) the Company shall be the
continuing corporation or (B) the corporation formed by such consolidation or
into which the Company is merged or the Person which acquires by conveyance or
transfer all or substantially all of the properties and assets of the Company
shall be a corporation that (1) has obtained a rating on its long-term
indebtedness of A- or higher from Standard & Poor’s Ratings Group and Aa3 or
higher from Moody’s Investors Service, Inc., (2) is organized and existing under
the laws of the United States of America or any State thereof or the District of
Columbia and (3) shall expressly assume the Company’s obligations under this
Agreement pursuant to documentation in form and substance reasonably
satisfactory to the Agent; and

 

(ii)                                  immediately prior to and after giving
effect to such transaction, no Default shall have occurred and be continuing.

 

The requirement of Section 5.02(b)(i)(A) will not apply to any merger or
consolidation of the Company with or into an Affiliate solely for the purpose of
reincorporating the Company in a jurisdiction referred to in
Section 5.02(b)(i)(B)(2).  In any case in which the Company is merged or
consolidated in accordance with this Section 5.02(b), the Company shall provide
to each Lender such information as such Lender may reasonably request to satisfy
“know your customer” and similar requirements.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01                            Events of Default.

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)                                 Any Borrower shall fail to pay any principal
of, or interest on, any Advance or to make any other payment under this
Agreement or any Note, in each case within five Business Days after the same
becomes due and payable; or

 

(b)                                 Any representation or warranty made by the
Company herein or by any Borrower in connection with this Agreement (including
without limitation by any Borrowing Subsidiary pursuant to any Designation
Letter) shall prove to have been incorrect in any material respect when made; or

 

(c)                                  (i)  The Company shall fail to perform or
observe any term, covenant or agreement contained in Sections 5.01(d) or 5.02,
or (ii) the Company shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or

 

(d)                                 The Company or any of its Material
Subsidiaries shall fail to pay any principal of or premium or interest on any
Debt that is outstanding in a principal or notional amount of at least
$500,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Company or such Material Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement

 

32

--------------------------------------------------------------------------------


 

or instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

 

(e)                                  The Company or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company or any of its Material Subsidiaries seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 30 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or

 

(f)                                   Any judgment or order for the payment of
money in excess of $500,000,000 shall be rendered against the Company or any of
its Material Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

 

(g)                                  Any event, action or condition with respect
to an employee benefit plan of the Company subject to Title IV of ERISA results
in any penalty or action pursuant to ERISA that has a Material Adverse Effect;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company declare the Advances,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Company; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Company under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, protest or any notice of any kind, all of which are hereby
expressly waived by the Company.

 

33

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE AGENT

 

Section 7.01                            Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Citibank, N.A. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  Except as expressly
provided herein, the provisions of this Article are solely for the benefit of
the Agent and the Lenders, and the Borrowers shall not have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Company pursuant to the terms of this
Agreement.

 

Section 7.02                            Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

Section 7.03                            Exculpatory Provisions.

 

(a) The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature.  Without limiting the generality of the foregoing,
the Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any debtor relief law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any debtor relief law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents,

 

34

--------------------------------------------------------------------------------


 

have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

(b)                                 The Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence
of its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent in writing by the Company or a
Lender.

 

(c)                                  The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 

Section 7.04                            Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Advance.  The Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05                            Indemnification.

 

The Lenders agree to indemnify the Agent (to the extent not reimbursed by the
Company), ratably according to the respective outstanding principal amounts of
the Revolving Credit Advances then made by each of them (or if no Revolving
Credit Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,

 

35

--------------------------------------------------------------------------------


 

modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Company.

 

Section 7.06                            Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent and approved by the Company.  The Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent.  The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non appealable
judgment that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 7.07                            Resignation of Agent.

 

(a)                                 The Agent may at any time give notice of its
resignation to the Lenders and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor
approved by the Company, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Agent is a
Defaulting Lender pursuant to clause (e) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Company and such Person remove such Person as Agent and appoint a successor
approved by the Company.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)  With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent, and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Company to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor.  After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article (and, as to the Agent, Section 8.04)
shall continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

 

36

--------------------------------------------------------------------------------


 

Section 7.08                            Non-Reliance on Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 7.09                            Syndication Agent and Lead Arrangers.

 

Without prejudice to the obligations of the Agent hereunder, the Syndication
Agent and Lead Arrangers, in their capacities as such, have no duties,
obligations or responsibilities under this Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01                            Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or the Revolving
Credit Notes, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Company and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the
following:  (a) waive any of the conditions specified in Section 3.01,
(b) increase the Commitment of a Lender or subject a Lender to any additional
obligations, (c) reduce the principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Notes or any fees or other amounts payable hereunder, (e) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Revolving
Credit Notes, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder, (f) release the guarantee as set
forth in Section 9.01, (g) modify Section 2.15 or any other provision of this
Agreement that relates to the pro rata treatment of the Lenders hereunder or
(h) amend this Section 8.01; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.

 

Section 8.02                            Notices, Etc.

 

(a)                                 All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied, or delivered or (y) as and to the extent
set forth in Section 8.02(b) and in the proviso to this Section 8.02(a), if to
any Borrower, to the Company at its address at 700 Anderson Hill Road, Purchase,
New York 10577, Attention:  Assistant Treasurer, Telecopier No. (914) 253-3303,
with a copy to General Counsel, Telecopier No. (914) 253-3123; if to any Initial
Lender, at its Domestic Lending Office set forth in its Administrative
Questionnaire; if to any other Lender, at its Domestic Lending Office specified
in the Assignment and Assumption pursuant to which it became a Lender; and if to
the Agent, at the Agent’s Address; or, as to the Company or the Agent, at such
other address as shall

 

37

--------------------------------------------------------------------------------


 

be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Company and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(d) shall be delivered to the Agent as
specified in the last sentence of Section 5.01(d).  All such notices and
communications mailed or sent by hand or overnight courier service shall be
deemed to have been given when received; notices and communications sent by
telecopier shall be deemed to have been given when sent (except that, if not
received during normal business hours for the recipient, shall be deemed to have
been received at the opening of business on the next business day for the
recipient).  The Company and the Agent may agree to accept notice and other
communications by electronic means pursuant to procedures approved by both
parties.

 

(b)                                 The Company agrees that the Agent may make
any written information, documents, instruments and other written materials that
have been provided to the Agent pursuant to the terms hereof (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”).  The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

 

(c)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) received by it during its normal
business hours specifying that any Communications have been posted to the
Platform shall constitute effective delivery of such information, documents or
other materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by e-mail or telecopier.  Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

Section 8.03                            No Waiver; Remedies.

 

No failure on the part of any Lender or the Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 8.04                            Costs and Expenses.

 

(a)                                 The Company agrees to pay on demand all
reasonable costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each

 

38

--------------------------------------------------------------------------------


 

Lender in connection with the enforcement of rights under this Section 8.04(a).

 

(b)                                 The Company agrees to indemnify and hold
harmless the Agent and each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding arising out of, related to or in connection with the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by any Borrower, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct.  No Indemnified Party shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement.  No party hereto shall have any
liability to any other party hereto for any indirect, punitive or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith.

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurodollar Rate Advance is made by any Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.08(d) or
(e), 2.10 or 2.12, acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, or if any Eurodollar Rate Advance is
assigned on any day other than the last day of an Interest Period therefor as a
result of a request by Company pursuant to Section 2.05 or 8.07, the Company
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.

 

(d)                                 Without prejudice to the survival of any
other agreement of any Borrower hereunder, the agreements and obligations of the
Company contained in Sections 2.11, 2.14 and 8.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the Notes and the termination of this Agreement.

 

Section 8.05                            Right of Set-off.

 

Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement and the Note
held by such Lender, whether or not such Lender shall have made any demand under
this Agreement or such Note and although such obligations may be unmatured,
provided

 

39

--------------------------------------------------------------------------------


 

that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.19 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
agrees promptly to notify the Company after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender and its Affiliates
may have.

 

Section 8.06                            Binding Effect.

 

This Agreement shall become effective on the Effective Date and thereafter shall
be binding upon and inure to the benefit of the Company, each Borrowing
Subsidiary (if any), the Agent and each Lender and their respective successors
and assigns, except that other than in accordance with Section 5.02(b), the
Company shall not assign its rights and obligations hereunder or any interest
herein without the prior written consent of all of the Lenders.

 

Section 8.07                            Assignments and Participations.

 

(a)                                 Each Lender may, upon ten days’ notice to
the Agent and with the prior consent of the Company (which consent shall not be
unreasonably withheld or delayed) and, if demanded by the Company pursuant to
Section 2.05 (b) or 2.06(b) upon at least 20 Business Days’ notice to such
Lender and the Agent, will assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Revolving Credit Advances owing to it and
the Revolving Credit Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender
or an affiliate of a Lender, or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $10,000,000, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Company pursuant to this Section 8.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Company pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Company or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, (vi) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register (as defined in clause (d) below), an Assignment
and Assumption, together with any Revolving Credit Note requested pursuant to
Section 2.13(e) subject to such assignment and a processing and recordation fee
of $3,500, and (vii) the Eligible Assignee shall complete, execute and deliver
to the Borrowers and Agent the appropriate tax form pursuant to Section 2.14. 
Upon such execution,

 

40

--------------------------------------------------------------------------------


 

delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption and upon compliance with clause (vii) of the
previous sentence, (x) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Assumption, have the rights and obligations of a
Lender hereunder and (y) the Lender assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto); provided that an assigning Lender’s rights to indemnification and
reimbursement pursuant to Section 8.04 and its rights and obligations under
Sections 2.11 and 2.14 shall survive assignment hereunder.

 

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Agent and the Company, the option to provide to the Borrowers all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to Section 2.01, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Advance,
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof and (iii) the Borrowers may bring any
proceeding against either the Granting Lender or the SPV in order to enforce any
rights of the Borrowers hereunder.  The making of an Advance by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Advance were made by the Granting Lender.  Each party hereto hereby
agrees that no SPV shall be liable for any payment under this Agreement for
which a Lender would otherwise be liable, for so long as, and to the extent, the
related Granting Lender makes such payment.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof arising out of any claim against such SPV
under this Agreement.  In addition, notwithstanding anything to the contrary
contained in this Section, any SPV may with notice to, but without the prior
written consent of, the Company or the Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to its
Granting Lender or to any financial institutions (consented to by the Company
and the Agent) providing liquidity and/or credit support (if any) with respect
to commercial paper issued by such SPV to fund such Advances and such SPV may
disclose, on a confidential basis, confidential information with respect to the
Company and its Subsidiaries to any rating agency, commercial paper dealer or
provider of a surety, guarantee or credit liquidity enhancement to such SPV. 
This paragraph may not be amended without the consent of any SPV at the time
holding Advances under this Agreement.

 

(b)                                 By executing and delivering an Assignment
and Assumption, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Assumption, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in

 

41

--------------------------------------------------------------------------------


 

connection with, this Agreement or any other instrument or document furnished
pursuant hereto; (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

 

(c)                                  Upon its receipt of an Assignment and
Assumption executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, together with any Revolving Credit Note or Notes
subject to such assignment, the Agent shall, if such Assignment and Assumption
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Company. 
The relevant Borrower, at its own expense, shall if so requested pursuant to
Section 2.13(e) execute and deliver to the Agent in exchange for the surrendered
Revolving Credit Note a new Revolving Credit Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Assumption and, if the assigning Lender has retained a Commitment
hereunder, a new Revolving Credit Note to the order of the assigning Lender in
an amount equal to the Commitment retained by it hereunder.  Such new Revolving
Credit Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Revolving Credit Note or Notes,
shall be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of Exhibit A hereto.

 

(d)                                 The Agent acting solely for this purpose as
an agent of the relevant Borrower shall maintain at its address referred to in
Section 8.02 if such address is within the United States and, if not, at one of
its offices located within the United States a copy of each Assignment and
Assumption delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and, with respect to Lenders, the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”).  The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and each Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Company or any Lender, as to its
Commitment, at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)                                  Each Lender may, with the prior consent of
the Company (which consent shall not be unreasonably withheld or delayed), upon
notice to the Agent, sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) such
Lender’s

 

42

--------------------------------------------------------------------------------


 

obligations under this Agreement (including, without limitation, its Commitment
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by any Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation or release the Company
from its obligations hereunder, including, without limitation, its obligations
under Article IX.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the relevant Borrower, maintain a register at
one of its offices located within the United States on which it enters the name
and address of each participant and the Commitment of, and principal amount of
the Advances owing to, each participant from time to time (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive and
binding, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement.

 

(f)                                   Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant any information relating to any Borrower furnished to such Lender
by or on behalf of any Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information relating to the
Borrowers received by it from such Lender.

 

(g)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and the Note or Notes held by it), in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any other central bank having
jurisdiction over such Lender.

 

Section 8.08                            Confidentiality.

 

Neither the Agent nor any Lender shall disclose any Confidential Information to
any Person without the consent of the Company, other than (a) to the Agent’s or
such Lender’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective assignees and participants, and then only
on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender, (d) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking or any
regulatory authority (including any self-regulatory authority) and (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding

 

43

--------------------------------------------------------------------------------


 

relating to this Agreement or the enforcement of rights hereunder.

 

In addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities such basic information
describing the facilities provided hereunder as is necessary to assign unique
identifiers (and, if requested, supply a copy of this Agreement), it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to make available to
the public only such information as such person normally makes available in the
course of its business of assigning identification numbers.

 

The Agent agrees to provide to the Company each interest rate that is furnished
by any Reference Bank to the Agent pursuant to Section 2.08 (each, a “Reference
Bank Rate”).  At the time such information is provided, the Agent may advise the
Company in writing that such information is to be treated by the Company as
confidential information pursuant to this Section 8.08, in which event the
Company shall exercise the same degree of care to maintain the confidentiality
of such Reference Bank Rate(s) as the Company accords its own confidential
information.  Notwithstanding the foregoing, (i) the Company may disclose any
actual interest rate payable under this Agreement, and (ii) the Company may
disclose any Reference Bank Rate (a) to its Affiliates and to its and its
Affiliates’ officers, directors, employees, agents and advisors and to actual or
prospective assignees, and then only on a confidential basis, (b) as consented
to by the applicable Reference Bank, (c) as required by any law, rule or
regulation or judicial process, (d) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (e) to any rating agency when required
by it, provided that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any such information, (f) as
requested or required by any state, federal or foreign authority or examiner
regulating the Company or any of its Subsidiaries or any regulatory authority
(including any self-regulatory authority) or (g) to the extent such Reference
Bank Rate becomes publicly available other than as a result of a breach of this
paragraph.

 

Section 8.09                            Governing Law.

 

This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Section 8.10                            Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 8.11                            Jurisdiction, Etc.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern

 

44

--------------------------------------------------------------------------------


 

District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that any party
hereto may otherwise have to bring any action or proceeding to enforce a
judgment relating to this Agreement or any other Loan Document against any other
party hereto or its properties in the courts of any jurisdiction.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (a) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                                  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law

 

Section 8.12                            WAIVER OF JURY TRIAL.

 

EACH BORROWER, THE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
NOTES OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 8.13                            USA PATRIOT Act Notice.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Lender or the Agent, as applicable, to
identify the Company in accordance with the Act.

 

Section 8.14                            No Fiduciary Duties.

 

The Company agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company
and its Affiliates, on the one hand, and the Agent, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Agent, the Lenders or their respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

 

45

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GUARANTEE

 

Section 9.01                            Guarantee.

 

The Company hereby unconditionally and irrevocably guarantees to each Lender and
the Agent and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the principal of and interest on the Advances to and the Notes of
(to the extent of the principal of and interest on Advances made to) each
Borrowing Subsidiary and all other amounts whatsoever from time to time now or
hereafter owing to the Lenders or the Agent or any of them by any Borrowing
Subsidiary under this Agreement pursuant to such Borrowing Subsidiary’s
Designation Letter, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”).  The Company hereby further agrees that if any Borrowing
Subsidiary shall fail to pay in full when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any of the Guaranteed
Obligations, the Company will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

Section 9.02                            Obligations Unconditional.

 

(a)                                 The obligations of the Company under this
Article IX, and the obligations (if any) of the Company assumed pursuant to
Section 2.17(b), are unconditional irrespective of (i) the value, genuineness,
legality, validity, regularity or enforceability of any of the Guaranteed
Obligations, (ii) any modification, amendment or variation in or addition to the
terms of any of the Guaranteed Obligations or any covenants in respect thereof
or any security therefor, (iii) any extension of time for performance or waiver
of performance of any covenant of any Borrowing Subsidiary or any failure or
omission to enforce any right with regard to any of the Guaranteed Obligations,
(iv) any exchange, surrender, release of any other guaranty of or security for
any of the Guaranteed Obligations, or (v) any other circumstance whatsoever
which may or might constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent hereof that the obligations of the
Company under this Article IX shall be absolute and unconditional under any and
all circumstances.

 

(b)                                 The Company hereby expressly waives
diligence, presentment, demand, protest and all notices whatsoever with regard
to any of the Guaranteed Obligations and said obligations assumed under
Section 2.17(b) and any requirement that the Agent or any Lender exhaust any
right, power or remedy or proceed against any Borrowing Subsidiary or any other
Person hereunder or under the Designation Letter of such Borrowing Subsidiary or
under any Note of such Borrowing Subsidiary or any other guarantor of or any
security for any of the Guaranteed Obligations.  The obligations of the Company
under this Article IX constitute a guarantee of payment and not of collection.

 

Section 9.03                            Reinstatement.

 

The guarantee in this Article IX shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Borrowing
Subsidiary in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder(s) of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

 

46

--------------------------------------------------------------------------------


 

Section 9.04                            Subrogation.

 

Until the termination of the Commitments and the payment in full of the
principal of and interest on the Advances and all other amounts payable to the
Agent or any Lender hereunder, the Company hereby irrevocably waives all rights
of subrogation or contribution, whether arising by operation of law (including,
without limitation, any such right arising under the Federal Bankruptcy Code) or
otherwise, by reason of any payment by it pursuant to the provisions of this
Article IX.

 

Section 9.05                            Remedies.

 

The Company agrees that, as between the Company on the one hand and the Lenders
and the Agent on the other hand, the obligations of any Borrowing Subsidiary
guaranteed under this Agreement may be declared to be forthwith due and payable,
or may be deemed automatically to have been accelerated, as provided in
Article VI, for purposes of Section 9.01 hereof notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
such Borrowing Subsidiary or otherwise) preventing such declaration as against
such Borrowing Subsidiary and that, in the event of such declaration or
automatic acceleration such obligations (whether or not due and payable by such
Borrowing Subsidiary) shall forthwith become due and payable by the Company for
purposes of said Section 9.01.

 

Section 9.06                            Continuing Guarantee.

 

The guarantee in this Article IX is a continuing guarantee and shall apply to
all Guaranteed Obligations whenever arising.

 

[Remainder of Page Intentionally Left Blank]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

 

PEPSICO, INC.

 

 

 

 

 

 

 

By:

/s/ Maria Teresa Hilado

 

Name: Maria Teresa Hilado

 

Title: Senior Vice President, Finance and Treasurer

 

 

 

 

 

 

 

By:

/s/ Kimberly S. Rector

 

Name: Kimberly S. Rector

 

Title: Vice President and Assistant Treasurer

 

PepsiCo Five Year Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ClTIBANK, N.A., as Agent

 

 

 

 

 

 

 

By:

/s/ Lisa Huang

 

Name:

Lisa Huang

 

Title:

Vice President

 

 

 

 

Initial Lenders

 

 

 

 

ClTIBANK, N.A.

 

 

 

 

 

By:

/s/ Lisa Huang

 

Name:

Lisa Huang

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ David Catherall

 

Name:

David Catherall

 

Title:

Managing Director

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Tony Yung

 

Name:

Tony Yung

 

Title:

Executive Director

 

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Berangere Allen

 

Name:

Berangere Allen

 

Title:

Director

 

 

 

 

By:

/s/ Nanette Baudon

 

Name:

Nanette Baudon

 

Title:

Director

 

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

 

By:

/s/ Alan Vitulich

 

Name:

Alan Vitulich

 

Title:

Director

 

PepsiCo Five Year Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

By:

/s/ Michaela V. Galluzzo

 

Name:

Michaela V. Galluzzo

 

Title:

Authorized Signatory

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Brian Crowley

 

Name:

Brian Crowley

 

Title:

Managing Director

 

 

 

 

By:

/s/ Mauricio Benitez

 

Name:

Mauricio Benitez

 

Title:

Vice President

 

PepsiCo Five Year Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

 

 

 

 

 

By:

/s/ Damodar Menon

 

Name:

Damodar Menon

 

Title:

Executive Director

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Michael G. Wang

 

Name:

Michael G. Wang

 

Title:

Authorized Signatory

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

/s/ Donald G. Cassidy, Jr.

 

Name:

Donald G. Cassidy, Jr.

 

Title:

Managing Director

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Noam Azachi

 

Name:

Noam Azachi

 

Title:

Vice President

 

PepsiCo Five Year Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.

 

 

 

 

 

 

 

By:

/s/ David Lim

 

Name:

David Lim

 

Title:

Authorized Signatory

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Sophia E. Love

 

Name:

Sophia E. Love

 

Title:

Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael A. Richards

 

Name:

Michael A. Richards

 

Title:

Senior Vice President

 

 

 

 

SOCIETE GENERALE

 

 

 

 

 

 

 

By:

/s/ Linda Tam

 

Name:

Linda Tam

 

Title:

Director

 

 

 

 

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

 

 

By:

/s/ Marie Fernandes

 

Name:

Marie Fernandes

 

Title:

Authorized Signatory

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Steven L. Sawyer

 

Name:

Steven L. Sawyer

 

Title:

Senior Vice President

 

PepsiCo Five Year Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule I

Agent’s Address

 

Citibank, N.A.

1615 Brett Road, Building #3

New Castle, Delaware  19720

 

Attention:   Bank Loan Syndications

Telecopier No.:  (212) 994-0961

Telephone No    (302) 894-6065

 

--------------------------------------------------------------------------------


 

Exhibit A to

Credit Agreement

 

FORM OF REVOLVING CREDIT NOTE

 

Dated:                     , 201   

 

FOR VALUE RECEIVED, the undersigned, PEPSICO, INC., a North Carolina corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                           (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the Five-Year Credit
Agreement dated as of June 9, 2014 among the Borrower, the Lender and certain
other lenders parties thereto, and Citibank, N.A., as Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Account, in same day funds
for the account of the Lender.  Each Revolving Credit Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.  Each such endorsement shall constitute prima facie evidence of
the accuracy of the information so endorsed.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

--------------------------------------------------------------------------------


 

This Promissory Note shall be governed by, and construed in accordance with the
laws of the State of New York.

 

 

PEPSICO, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
Or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B to

Credit Agreement

 

FORM OF NOTICE OF REVOLVING CREDIT BORROWING

 

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

                                               

                                               

[Date]

 

 

Attention:                                               

 

Ladies and Gentlemen:

 

The undersigned, PepsiCo, Inc. (the “Company”), refers to the Five-Year Credit
Agreement, dated as of June 9, 2014 (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

(i)                                     The Business Day of the Proposed
Revolving Credit Borrowing is             ,         .

 

(ii)                                  The Type of Advances constituting the
Proposed Revolving Credit Borrowing is [Base Rate Advances] [Eurodollar Rate
Advances].

 

(iii)                               The aggregate amount of the Proposed
Revolving Credit Borrowing is $                .

 

(iv)                              The identity of the Borrower for the Proposed
Revolving Credit Borrowing is                             , a
                             corporation.

 

[(v)                      The initial Interest Period for each Eurodollar Rate
Advance made as part of the Proposed Revolving Credit Borrowing is         
month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(a)                                 the representations and warranties contained
in Section 4.01 of the Credit Agreement (except the representations set forth in
the last sentence of subsection (e) thereof and in subsection (f) thereof (other
than clause (ii) thereof)) are correct, before and after giving effect

 

--------------------------------------------------------------------------------


 

to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date;

 

(b)                                 no event has occurred and is continuing, or
would result from such Proposed Revolving Credit Borrowing or from the
application of the proceeds therefrom, that constitutes a Default; and

 

(c)                                  the aggregate amount of the Proposed
Revolving Credit Borrowing and all other Borrowings to be made on the same day
under the Credit Agreement is within the aggregate amount of the unused
Commitments of the Lenders.

 

 

Very truly yours,

 

 

 

PEPSICO, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit C to

Credit Agreement

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 [and is an Affiliate/ of [identify Lender]

 

 

 

 

 

3.

 

Company:

PepsiCo, Inc.

 

 

 

4.

 

Agent: Citibank, N.A., as the administrative agent under the Credit Agreement.

 

 

 

 

 

5.

 

Credit Agreement:

 

Five-Year Credit Agreement, dated as of June 9, 2014, among PepsiCo, Inc. (the
“Company”), the Lenders party thereto and Citibank, N.A., as Agent.

 

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/
Advances
for all Lenders*

 

Amount of
Commitment/
Advances
Assigned*

 

Percentage
Assigned of
Commitment/
Advances(1)

 

 

 

 

 

 

 

 

 

Revolving Credit

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade Date:                              
                                              ](2)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*Amount to be adjusted to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

(1) Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.

(2) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

CITIBANK, N.A., as

Administrative Agent

 

By:

 

 

 

Title:

 

 

Consented to:

 

PEPSICO, INC.

 

By:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered or deemed delivered
pursuant to Section 5.01(d) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”), attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the

 

--------------------------------------------------------------------------------


 

Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

Exhibit D to

Credit Agreement

 

FORM OF DESIGNATION LETTER

 

                       , 20   

 

To Citibank, N.A.,

as Agent

 

Attention:                                               

 

Ladies and Gentlemen:

 

We make reference to the Five-Year Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) dated as of June 9, 2014 among PepsiCo, Inc., (the
“Company”), Citibank, N.A., as Agent (the “Agent”), and the banks party thereto
(the “Initial Lenders”).

 

The Company hereby designates [                              ] (the “Borrowing
Subsidiary”), a Subsidiary of the Company and a corporation duly incorporated
under the laws of [                              ], as a Borrower in accordance
with Section 2.17 of the Credit Agreement until such designation is terminated
in accordance with said Section 2.17.

 

The Borrowing Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
letter, such Borrowing Subsidiary shall be a Borrower for purposes of the Credit
Agreement and agrees to be bound by and perform and comply with the terms and
provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Borrower.  The Borrowing Subsidiary hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including notices of Borrowing under the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Agent and each Lender may
conclusively rely on the foregoing authorization.

 

The Company hereby represents and warrants to the Agent and each Lender that,
before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Section 4.01 of the Credit Agreement
(except the representations set forth in the last sentence of subsection
(e) thereof and in subsection (f) thereof (other than clause (ii) thereof)) are
true and correct on the Effective Date as if made on and as of the date hereof
and (ii) no Default has occurred and is continuing.  The Borrowing Subsidiary
represents and warrants that each of the representations and warranties set
forth in Section 4.01(a) (as if the reference therein to North

 

--------------------------------------------------------------------------------


 

Carolina were a reference to its jurisdiction of organization), (b), (c) and
(d) of the Credit Agreement are true as if each reference therein to the Company
were a reference to the Borrowing Subsidiary and as if each reference therein to
the Loan Documents were a reference to this Designation Letter and the Note, if
any, executed by the Borrowing Subsidiary in connection herewith.

 

The Borrowing Subsidiary is hereby aware that this Designation Letter, the
Credit Agreement and the Notes, if any, shall be governed by, and construed in
accordance with, the laws of the State of New York.  The Borrowing Subsidiary
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in New York City for the purposes of all legal proceedings arising out
of or relating to this Designation Letter, the Credit Agreement or the
transactions contemplated thereby.  The Borrowing Subsidiary irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  The Borrowing Subsidiary further agrees that
service of process in any such action or proceeding brought in New York may be
made upon it by service upon the Borrower at the “Address for Notices” specified
below its name on the signature page to this Designation Letter.

 

Without limiting the foregoing, the Borrowing Subsidiary joins in the
submission, agreements, waivers and consents in Section 8.11 and 8.12 of the
Credit Agreement.

 

 

PEPSICO, INC.

 

 

 

By

 

 

Name:

 

Title:

 

 

 

PEPSICO, INC.

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[NAME OF BORROWING SUBSIDIARY]

 

 

 

By

 

 

Name:

 

Title:

 

 

 

Address for Notices:

 

2

--------------------------------------------------------------------------------


 

ACCEPTED

 

CITIBANK, N.A.,

as Agent

 

By

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Exhibit E to

Credit Agreement

 

FORM OF TERMINATION LETTER

 

To Citibank, N.A.,

as Agent

 

Attention:                                               

Ladies and Gentlemen:

 

We make reference to the Five-Year Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) dated as of June 9, 2014 by and among PepsiCo, Inc.
(the “Company”), Citibank, N.A., as Agent, and the banks party thereto.

 

The Company hereby terminates the status as a Borrowing Subsidiary of
[                            ], a corporation incorporated under the laws of
[                              ], in accordance with Section 2.17 of the Credit
Agreement, effective as of the date of receipt of this notice by the Agent.  The
undersigned hereby represents and warrants that all principal of and interest on
any Advance of the above-referenced Borrowing Subsidiary and all other amounts
payable by such Borrowing Subsidiary pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.  Notwithstanding the foregoing,
this Termination Letter shall not affect any obligation which by the terms of
the Credit Agreement survives termination thereof.

 

 

PEPSICO, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------